DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. Applicant argues Guthrie (US 20130125298) fails to teach the feature of “an upper concave portion” and argues element 40 is convex (Applicant Arguments/Remarks, p. 10-11). Examiner disagrees and specifies the rejection relies upon element 40 shown in Fig. 1 (provided below in this section and also provided in the annotated figure below the 102 rejection of claim 8 relying upon Guthrie). Element 40 includes a concave portion and therefore is concave, meeting the limitation of “an upper concave portion” as claimed absent further limitation. 

    PNG
    media_image1.png
    807
    634
    media_image1.png
    Greyscale

The rejection set forth in the Final Rejection mailed 5/26/2022 is maintained and set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-8, 12, 14-16, 19, 21-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guthrie (US 20130125298).
Regarding claim 1, Guthrie discloses a toilet plunger comprising: a handle (9), and a plunger head (1), wherein said plunger head comprises 
a top portion (10) for attaching the plunger head to the handle, 
a collapsible bell portion (portion of 1 extending from 2 to 32) having an upper end (end near 2) and a lower end (end near 32), wherein the upper end of the bell portion is fixedly attached to the top portion and the lower end of the bell portion defines a seal lip (32) for engaging an inner surface of a toilet bowl (70), 
a flexible sleeve portion (portion of 1 extending from 32 to 4) fixedly attached to the lower end of the bell portion, wherein the flexible sleeve portion is configured to engage a trap (76) in the toilet bowl, wherein the sleeve portion further comprises an upper concave portion (40) and a lower convex portion (50) defining a continuous curvature at a juncture (juncture between 40 and 50 where the concave portion meets the convex portion) of the upper concave portion and the lower convex portion, and wherein the lower convex portion is located at a distal end of the flexible sleeve portion (50 is located at the distal end near 4).
Regarding claim 4, Guthrie discloses wherein said plunger head is comprised of rubber (¶ 0006).
Regarding claim 5, Guthrie discloses wherein the sleeve portion is contiguous with the bell portion, whereby the sleeve portion is in fluid communication with the bell portion (1 is a single piece and has fluid communication through the sleeve portion and bell portion).
Regarding claim 7, Guthrie discloses wherein the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (the portion of 1 extending from 2 to 32 has progressively wider segments).
Regarding claim 8, Guthrie discloses wherein the plurality of segments comprises a first segment, a second segment, a third segment, and a fourth segment, with the fourth segment defining the seal lip where the seal lip meets the sleeve portion (segments shown in the annotated figure below).
 
    PNG
    media_image2.png
    827
    704
    media_image2.png
    Greyscale

Regarding claim 12, Guthrie discloses wherein during compression of the plunger head, the plurality of segments collapse, beginning with the first segment, followed by the second segment, and then the third segment, in the order of least segment width to greatest segment width (when compressing the plunger head, the segments collapse in the claimed order when the top portion is moved down through the bell and sleeve).
Regarding claim 14, Guthrie discloses wherein the flexible sleeve defines a vertical wall (vertical wall above 50) of the sleeve at the juncture.
Regarding claim 15, Guthrie discloses wherein an axial length of the upper concave portion is shorter than an axial length of the lower convex portion (the axial length of 40 is less than the axial length of 50).
Regarding claim 16, Guthrie discloses wherein the lower convex portion is configured to contort to fit into both a round and a trapezoidal toilet drain opening (the convex portion is capable of conforming to the claimed shapes of the toilet drain opening, ¶ 0022).
Regarding claim 19, Guthrie discloses a toilet plunger comprising: a handle (9), and a plunger head (1), wherein said plunger head comprises 
a top portion (10) for attaching the plunger head to the handle, 
a collapsible bell portion (portion of 1 extending from 2 to 32) having an upper end (end near 2) and a lower end (end near 32), wherein the upper end of the bell portion is fixedly attached to the top portion and the lower end of the bell portion defines a seal lip (32) for engaging an inner surface of a toilet bowl (70), and 
a flexible sleeve portion (portion of 1 extending from 32 to 4) fixedly attached to the lower end of the bell portion, wherein the flexible sleeve portion is configured to engage a trap (76) in the toilet bowl, the sleeve portion further comprises an upper concave portion (40) and a lower convex portion (50), and the lower convex portion is configured to contort to fit into both a round and a trapezoidal toilet drain opening (the convex portion is capable of conforming to the claimed shapes of the toilet drain opening, ¶ 0022).
Regarding claim 21, Guthrie discloses wherein the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (the portion of 1 extending from 2 to 32 has progressively wider segments), the plurality of segments comprises a first segment, a second segment, a third segment, and a fourth segment (segments shown in the annotated figure above), with the fourth segment defining the seal lip where the seal lip meets the sleeve portion, and during compression of the plunger head, the plurality of segments collapse, beginning with the first segment, followed by the second segment, and then the third segment, in the order of least segment width to greatest segment width (when compressing the plunger head, the segments collapse in the claimed order when the top portion is moved down through the bell and sleeve).
Regarding claim 22, Guthrie discloses a toilet plunger comprising: a handle (9), and a plunger head (1), wherein said plunger head comprises 
a top portion (10) for attaching the plunger head to the handle, 
a collapsible bell portion (portion of 1 extending from 2 to 32) having an upper end (end near 2) and a lower end (end near 32), wherein the upper end of the bell portion is fixedly attached to the top portion and the lower end of the bell portion defines a seal lip (32) for engaging an inner surface of a toilet bowl (70), and 
a flexible sleeve portion (portion of 1 extending from 32 to 4) fixedly attached to the lower end of the bell portion, wherein the flexible sleeve portion is configured to engage a trap (76) in the toilet bowl, the flexible sleeve portion further comprises an upper concave portion (40) and a lower convex portion (50), and an axial length of the upper concave portion is shorter than an axial length of the lower convex portion (the axial length of 40 is less than the axial length of 50).
Regarding claim 24, Guthrie discloses wherein the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (the portion of 1 extending from 2 to 32 has progressively wider segments), the plurality of segments comprises a first segment, a second segment, a third segment, and a fourth segment (segments shown in the annotated figure above), with the fourth segment defining the seal lip where the seal lip meets the sleeve portion, and during compression of the plunger head, the plurality of segments collapse, beginning with the first segment, followed by the second segment, and then the third segment, in the order of least segment width to greatest segment width (when compressing the plunger head, the segments collapse in the claimed order when the top portion is moved down through the bell and sleeve).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 20130125298) as applied to claim 1 above, and further in view of Ginther (US 20160215487).
Regarding claims 2-3, the combination discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Guthrie does not disclose the bell portion is in the shape of an isosceles triangle as claimed.
Ginther discloses a triangular-shaped plunger head wherein the bell portion is generally in the shape of an isosceles triangle having rounded corners (26a-26c).
It would have been obvious to one of ordinary skill in the art to have modified the system of Guthrie, to include a bell portion in the shape of an isosceles triangle as claimed, as taught by Ginther, in order to make a sealing contact with triangular-shaped toilet drain holes (¶ 0019). In doing so, the combination meets the claim as the bell portion comprises a plurality of generally triangular segments having rounded corners (the segments of 12 of Guthrie are triangular with rounded corners as modified by Ginther).
Regarding claims 18 and 13, the combination discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1. 
However, Guthrie does not disclose the collapsible bell portion is generally triangular-shaped as claimed.
Ginther discloses a triangular-shaped plunger head wherein the collapsible bell portion (14) is generally triangular-shaped; 
wherein the triangular profile of the bell portion of the plunger head maintains the applied force along the central axis of the plunger device during plunging (during plunging, the applied force is in the same direction as the handle, 12).
It would have been obvious to one of ordinary skill in the art to have modified the system of Guthrie, to include a triangular-shaped collapsible bell portion as claimed, as taught by Ginther, in order to make a sealing contact with triangular-shaped toilet drain holes (¶ 0019).
Claims 9-10, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 20130125298) in view of Wang (US 20140115768).
Regarding claim 9, Guthrie discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.
However, Guthrie does not disclose the relative thicknesses of the bell portion as claimed.
Wang discloses a plunger cup wherein the walls of the first and second segments of the bell portion are thicker than the wall of the third segment (segments shown in the annotated figure below; Examiner notes “segment” has not been defined in the claims or specification beyond their relative thickness; therefore, the sections (i.e. the first segment of 12 extends from 20 to 52, the section segment of 12 extends from the top of 52 to the bottom of 52, the third segment of 12 extends from the bottom of 52 to 18, the fourth segment of 12 extends from 18 to 30) annotated below in Wang meet the definition of “segment”) of the bell portion (¶ 0040).
It would have been obvious to one of ordinary skill in the art to have modified the system of Guthrie, to include the relative thicknesses of the bell portion as claimed, as taught by Wang, in order to optimize the ratio of wall thicknesses to improve effectiveness of the plunger (¶ 0042).

    PNG
    media_image3.png
    712
    828
    media_image3.png
    Greyscale

Regarding claim 10, Guthrie discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.
Guthrie further discloses the fourth segment forms a protuberance (35) which reinforces the seal lip; however, Guthrie does not disclose the relative thicknesses of the bell portion as claimed.
Wang discloses a plunger cup wherein the walls of the first and second segments of the bell portion are thicker than the wall of the third segment of the bell portion (¶ 0040), and wherein the fourth segment is thicker (the thickness of 18 is greater than T1) than the first and second segments (segments shown in the annotated figure above; Examiner notes “segment” has not been defined in the claims or specification beyond their relative thickness; therefore, the segments (i.e. the first segment of 12 extends from 20 to 52, the section segment of 12 extends from the top of 52 to the bottom of 52, the third segment of 12 extends from the bottom of 52 to 18, the fourth segment of 12 extends from 18 to 30) annotated above in Wang meet the definition of “segment”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Guthrie, to include the relative thicknesses of the bell portion as claimed, as taught by Wang, in order to optimize the ratio of wall thicknesses to improve effectiveness of the plunger (¶ 0042).
Regarding claim 20, Guthrie discloses substantially all of the elements of the present invention as stated above in the rejection of claim 19.
Guthrie further discloses the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (the portion of 1 extending from 2 to 32 has progressively wider segments), the plurality of segments further comprises a first segment, a second segment, a third segment, and a fourth segment, with the fourth segment defining the seal lip where the seal lip meets the sleeve portion (segments annotated in the annotated figure above); the fourth segment forms a protuberance (35) which reinforces the seal lip; however, Guthrie does not disclose the relative thicknesses of the bell portion as claimed.
Wang discloses a plunger cup wherein the walls of the first and second segments of the bell portion are thicker than the wall of the third segment of the bell portion (¶ 0040), and wherein the fourth segment is thicker (the thickness of 18 is greater than T1) than the first and second segments (segments shown in the annotated figure above; Examiner notes “segment” has not been defined in the claims or specification beyond their relative thickness; therefore, the segments (i.e. the first segment of 12 extends from 20 to 52, the section segment of 12 extends from the top of 52 to the bottom of 52, the third segment of 12 extends from the bottom of 52 to 18, the fourth segment of 12 extends from 18 to 30) annotated above in Wang meet the definition of “segment”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Guthrie, to include the relative thicknesses of the bell portion as claimed, as taught by Wang, in order to optimize the ratio of wall thicknesses to improve effectiveness of the plunger (¶ 0042).
Regarding claim 23, Guthrie substantially all of the elements of the present invention as stated above in the rejection of claim 22.
Guthrie further discloses the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (the portion of 1 extending from 2 to 32 has progressively wider segments), the plurality of segments further comprises a first segment, a second segment, a third segment, and a fourth segment, with the fourth segment defining the seal lip where the seal lip meets the sleeve portion (segments annotated in the annotated figure above); the fourth segment forms a protuberance (35) which reinforces the seal lip; however, Guthrie does not disclose the relative thicknesses of the bell portion as claimed.
Wang discloses a plunger cup wherein the walls of the first and second segments of the bell portion are thicker than the wall of the third segment of the bell portion (¶ 0040), and wherein the fourth segment is thicker (the thickness of 18 is greater than T1) than the first and second segments (segments shown in the annotated figure above; Examiner notes “segment” has not been defined in the claims or specification beyond their relative thickness; therefore, the segments (i.e. the first segment of 12 extends from 20 to 52, the section segment of 12 extends from the top of 52 to the bottom of 52, the third segment of 12 extends from the bottom of 52 to 18, the fourth segment of 12 extends from 18 to 30) annotated above in Wang meet the definition of “segment”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Guthrie, to include the relative thicknesses of the bell portion as claimed, as taught by Wang, in order to optimize the ratio of wall thicknesses to improve effectiveness of the plunger (¶ 0042).
Claims 17, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 20130125298) in view of Schultz (US 20120011643).
Regarding claim 17, Guthrie discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Guthrie does not disclose the relative thickness of the upper concave portion and the lower convex portion.
Schultz disclose a bathroom device wherein the wall of the upper portion is thicker than the wall of the lower portion (the wall of 113 decreases in thickness towards 113).
It would have been obvious to one of ordinary skill in the art to have modified the system of Guthrie, to include the relative thicknesses of the upper and lower portions as claimed, as taught by Schultz, since it was known in the art to adjust the thickness of plunger walls to optimize the ratio of wall thicknesses to improve effectiveness of the plunger. In doing so, the combination meets the limitation of the wall of the upper concave portion is thicker than the wall of the lower convex portion as claimed.
Regarding claim 25, Guthrie discloses a toilet plunger comprising: a handle (9), and a plunger head (1), wherein said plunger head comprises 
a top portion (10) for attaching the plunger head to the handle, 
a collapsible bell portion (portion of 1 extending from 2 to 32) having an upper end (end near 2) and a lower end (end near 32), wherein the upper end of the bell portion is fixedly attached to the top portion and the lower end of the bell portion defines a seal lip (32) for engaging an inner surface of a toilet bowl (70), and 
a flexible sleeve portion (portion of 1 extending from 32 to 4) fixedly attached to the lower end of the bell portion, wherein the flexible sleeve portion is configured to engage a trap (76) in the toilet bowl, the flexible sleeve portion further comprises an upper concave portion (40) and a lower convex portion (50).
However, Guthrie does not disclose the relative thickness of the upper concave portion and the lower convex portion.
Schultz disclose a bathroom device wherein the wall of the upper portion is thicker than the wall of the lower portion (the wall of 113 decreases in thickness towards 113).
It would have been obvious to one of ordinary skill in the art to have modified the system of Guthrie, to include the relative thicknesses of the upper and lower portions as claimed, as taught by Schultz, since it was known in the art to adjust the thickness of plunger walls to optimize the ratio of wall thicknesses to improve effectiveness of the plunger. In doing so, the combination meets the limitation of the wall of the upper concave portion is thicker than the wall of the lower convex portion as claimed.
Regarding claim 27, the combination above and specifically Guthrie further discloses wherein the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (the portion of 1 extending from 2 to 32 has progressively wider segments), the plurality of segments comprises a first segment, a second segment, a third segment, and a fourth segment (segments shown in the annotated figure above), with the fourth segment defining the seal lip where the seal lip meets the sleeve portion, and during compression of the plunger head, the plurality of segments collapse, beginning with the first segment, followed by the second segment, and then the third segment, in the order of least segment width to greatest segment width (when compressing the plunger head, the segments collapse in the claimed order when the top portion is moved down through the bell and sleeve).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 20130125298) in view of Schultz (US 20120011643) as applied to claim 25 above, and further in view of Wang (US 20140115768).
Regarding claim 26, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 25.
Guthrie further discloses the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (the portion of 1 extending from 2 to 32 has progressively wider segments), the plurality of segments further comprises a first segment, a second segment, a third segment, and a fourth segment, with the fourth segment defining the seal lip where the seal lip meets the sleeve portion (segments annotated in the annotated figure above); the fourth segment forms a protuberance (35) which reinforces the seal lip; however, Guthrie does not disclose the relative thicknesses of the bell portion as claimed.
Wang discloses a plunger cup wherein the walls of the first and second segments of the bell portion are thicker than the wall of the third segment of the bell portion (¶ 0040), and wherein the fourth segment is thicker (the thickness of 18 is greater than T1) than the first and second segments (segments shown in the annotated figure above; Examiner notes “segment” has not been defined in the claims or specification beyond their relative thickness; therefore, the segments (i.e. the first segment of 12 extends from 20 to 52, the section segment of 12 extends from the top of 52 to the bottom of 52, the third segment of 12 extends from the bottom of 52 to 18, the fourth segment of 12 extends from 18 to 30) annotated above in Wang meet the definition of “segment”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Guthrie, to include the relative thicknesses of the bell portion as claimed, as taught by Wang, in order to optimize the ratio of wall thicknesses to improve effectiveness of the plunger (¶ 0042).
Claims 1, 4-5, 7-8, 12, 14-16, 19, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheiten (US 2844826) in view of Guthrie (US 20130125298).
Regarding claim 1, Cheiten discloses a toilet plunger (10) comprising: a handle (20), and a plunger head (12, 18, 28), wherein said plunger head comprises 
a top portion (18) for attaching the plunger head to the handle, 
a collapsible bell portion (12) having an upper end (upper end of 12) and a lower end (lower end of 12), wherein the upper end of the bell portion is fixedly attached to the top portion and the lower end of the bell portion defines a seal lip (24) for engaging an inner surface of a toilet bowl (near 34),
a flexible sleeve portion (28, col. 3, ll. 7-9) fixedly attached to the lower end of the bell portion, wherein the flexible sleeve portion is configured to engage a trap (near 38) in the toilet bowl.
Cheiten further discloses the sleeve portion is concave; however, Cheiten does not disclose an upper concave portion and a lower convex portion as claimed.
Guthrie discloses a toilet plunger wherein the sleeve portion further comprises an upper concave portion (40) and a lower convex portion (40) defining a continuous curvature at a juncture (juncture between 40 and 50 where the concave portion meets the convex portion) of the upper concave portion and the lower convex portion, and wherein the lower convex portion is located at a distal end of the flexible sleeve portion (50 is located at the distal end near 4).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include an upper concave portion and a lower convex portion as claimed, as taught by Guthrie, in order to ensure that the plunger seals with more complex toilet bowl shapes (¶ 0022).
Regarding claim 4, the combination above, and specifically Cheiten further discloses said plunger head is comprised of rubber (col. 2, ll. 47-49).
Regarding claim 5, the combination above, and specifically Cheiten further discloses the sleeve portion is contiguous with the bell portion (col. 2, ll. 69 - col. 3, ll. 3), whereby the sleeve portion is in fluid communication with the bell portion (32 is in fluid communication with 30).
Regarding claim 7, the combination above, and specifically Cheiten further discloses the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (12 has larger width near 30 than near 16).
Regarding claim 8, the combination above, and specifically Cheiten further discloses the plurality of segments comprises a first segment, a second segment, a third segment, and a fourth segment, with the fourth segment defining the seal lip where the seal lip meets the sleeve portion (segments shown in the annotated figure below).

    PNG
    media_image4.png
    850
    968
    media_image4.png
    Greyscale

Regarding claim 12, the combination above, and specifically Cheiten further discloses during compression of the plunger head, the plurality of segments collapse (col. 2, ll. 55-57), beginning with the first segment, followed by the second segment, and then the third segment, in the order of least segment width to greatest segment width (Cheiten describes the bell collapses in an accordion fashion along the thin portions, 15, during compression; therefore, the bell collapses beginning with the portion near 16 and ending with the portion near 30).
Regarding claim 14, the combination above, and specifically Guthrie further discloses wherein the flexible sleeve defines a vertical wall (vertical wall above 50) of the sleeve at the juncture.
Regarding claim 15, the combination above, and specifically Guthrie further discloses an axial length of the upper concave portion is shorter than an axial length of the lower convex portion (the axial length of 40 is less than the axial length of 50).
Regarding claim 16, the combination above, and specifically Guthrie further discloses wherein the lower convex portion is configured to contort to fit into both a round and a trapezoidal toilet drain opening (the convex portion is capable of conforming to the claimed shapes of the toilet drain opening, ¶ 0022).
Regarding claim 19, Cheiten discloses a toilet plunger (10) comprising: a handle (20), and a plunger head (12, 18, 28), wherein said plunger head comprises
a top portion (18) for attaching the plunger head to the handle,
a collapsible bell portion (12) having an upper end (upper end of 12) and a lower end (lower end of 12), wherein the upper end of the bell portion is fixedly attached to the top portion and the lower end of the bell portion defines a seal lip (24) for engaging an inner surface of a toilet bowl (near 34), and 
a flexible sleeve portion (28, col. 3, ll. 7-9) fixedly attached to the lower end of the bell portion, wherein the flexible sleeve portion is configured to engage a trap (near 38) in the toilet bowl.
Cheiten further discloses the sleeve portion is concave; however, Cheiten does not disclose an upper concave portion and a lower convex portion as claimed.
Guthrie discloses a toilet plunger wherein the sleeve portion further comprises an upper concave portion (40) and a lower convex portion (40), and the lower convex portion is configured to contort to fit into both a round and a trapezoidal toilet drain opening (the convex portion is capable of conforming to the claimed shapes of the toilet drain opening, ¶ 0022).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include an upper concave portion and a lower convex portion as claimed, as taught by Guthrie, in order to ensure that the plunger seals with more complex toilet bowl shapes (¶ 0022).
Regarding claim 21, Cheiten further discloses wherein the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion, the plurality of segments comprises a first segment, a second segment, a third segment, and a fourth segment (segments shown in the annotated figure above), with the fourth segment defining the seal lip where the seal lip meets the sleeve portion, and during compression of the plunger head, the plurality of segments collapse (col. 2, ll. 55-57), beginning with the first segment, followed by the second segment, and then the third segment, in the order of least segment width to greatest segment width (Cheiten describes the bell collapses in an accordion fashion along the thin portions, 15, during compression; therefore, the bell collapses beginning with the portion near 16 and ending with the portion near 30).
Regarding claim 22, Cheiten discloses a toilet plunger (10) comprising: a handle (20), and a plunger head (12, 18, 28), wherein said plunger head comprises 
a top portion (18) for attaching the plunger head to the handle, 
a collapsible bell portion (12) having an upper end (upper end of 12) and a lower end (lower end of 12), wherein the upper end of the bell portion is fixedly attached to the top portion and the lower end of the bell portion defines a seal lip (24) for engaging an inner surface of a toilet bowl (near 34), and 
a flexible sleeve portion (28, col. 3, ll. 7-9) fixedly attached to the lower end of the bell portion, wherein the flexible sleeve portion is configured to engage a trap (near 38) in the toilet bowl. 
Cheiten further discloses the sleeve portion is concave; however, Cheiten does not disclose an upper concave portion and a lower convex portion as claimed.
Guthrie discloses a toilet plunger wherein the sleeve portion further comprises an upper concave portion (40) and a lower convex portion (40), and an axial length of the upper concave portion is shorter than an axial length of the lower convex portion (the axial length of 40 is less than the axial length of 50).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include an upper concave portion and a lower convex portion as claimed, as taught by Guthrie, in order to ensure that the plunger seals with more complex toilet bowl shapes (¶ 0022).
Regarding claim 24, wherein the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion, the plurality of segments comprises a first segment, a second segment, a third segment, and a fourth segment (segments shown in the annotated figure above), with the fourth segment defining the seal lip where the seal lip meets the sleeve portion, and during compression of the plunger head, the plurality of segments collapse (col. 2, ll. 55-57), beginning with the first segment, followed by the second segment, and then the third segment, in the order of least segment width to greatest segment width (Cheiten describes the bell collapses in an accordion fashion along the thin portions, 15, during compression; therefore, the bell collapses beginning with the portion near 16 and ending with the portion near 30).
Claims 2-3, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheiten (US 2844826) in view of Guthrie (US 20130125298) as applied to claim 1 above, and further in view of Ginther (US 20160215487).
Regarding claims 2-3, the combination discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Cheiten does not disclose the bell portion is in the shape of an isosceles triangle as claimed.
Ginther discloses a triangular-shaped plunger head wherein the bell portion is generally in the shape of an isosceles triangle having rounded corners (26a-26c).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include a bell portion in the shape of an isosceles triangle as claimed, as taught by Ginther, in order to make a sealing contact with triangular-shaped toilet drain holes (¶ 0019). In doing so, the combination meets the claim as the bell portion comprises a plurality of generally triangular segments having rounded corners (the segments of 12 of Cheiten are triangular with rounded corners as modified by Ginther).
Regarding claims 18 and 13, the combination discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1. 
However, Cheiten does not disclose the collapsible bell portion is generally triangular-shaped as claimed.
Ginther discloses a triangular-shaped plunger head wherein the collapsible bell portion (14) is generally triangular-shaped; 
wherein the triangular profile of the bell portion of the plunger head maintains the applied force along the central axis of the plunger device during plunging (during plunging, the applied force is in the same direction as the handle, 12).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include a triangular-shaped collapsible bell portion as claimed, as taught by Ginther, in order to make a sealing contact with triangular-shaped toilet drain holes (¶ 0019).
Claims 9-10, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheiten (US 2844826) in view of Guthrie (US 20130125298) as applied to claims 8, 19, and 22 above, and further in view of Wang (US 20140115768).
Regarding claim 9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.
However, Cheiten does not disclose the relative thicknesses of the bell portion as claimed.
Wang discloses a plunger cup wherein the walls of the first and second segments of the bell portion are thicker than the wall of the third segment (segments shown in the annotated figure above; Examiner notes “segment” has not been defined in the claims or specification beyond their relative thickness; therefore, the sections (i.e. the first segment of 12 extends from 20 to 52, the section segment of 12 extends from the top of 52 to the bottom of 52, the third segment of 12 extends from the bottom of 52 to 18, the fourth segment of 12 extends from 18 to 30) annotated above in Wang meet the definition of “segment”) of the bell portion (¶ 0040).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include the relative thicknesses of the bell portion as claimed, as taught by Wang, in order to optimize the ratio of wall thicknesses to improve effectiveness of the plunger (¶ 0042).
Regarding claim 10, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.
Cheiten further discloses the fourth segment forms a protuberance (protuberance of 12 extending to 24) which reinforces the seal lip; however, Cheiten does not disclose the relative thicknesses of the bell portion as claimed.
Wang discloses a plunger cup wherein the walls of the first and second segments of the bell portion are thicker than the wall of the third segment of the bell portion (¶ 0040), and wherein the fourth segment is thicker (the thickness of 18 is greater than T1) than the first and second segments (segments shown in the annotated figure above; Examiner notes “segment” has not been defined in the claims or specification beyond their relative thickness; therefore, the segments (i.e. the first segment of 12 extends from 20 to 52, the section segment of 12 extends from the top of 52 to the bottom of 52, the third segment of 12 extends from the bottom of 52 to 18, the fourth segment of 12 extends from 18 to 30) annotated above in Wang meet the definition of “segment”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include the relative thicknesses of the bell portion as claimed, as taught by Wang, in order to optimize the ratio of wall thicknesses to improve effectiveness of the plunger (¶ 0042).
Regarding claim 20, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 19.
Cheiten further discloses the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (12 has a larger width near 30 than near 16), the plurality of segments further comprises a first segment, a second segment, a third segment, and a fourth segment, with the fourth segment defining the seal lip where the seal lip meets the sleeve portion (segments annotated in the annotated figure above); the fourth segment forms a protuberance (protuberance of 12 extending to 24) which reinforces the seal lip; however, Cheiten does not disclose the relative thicknesses of the bell portion as claimed.
Wang discloses a plunger cup wherein the walls of the first and second segments of the bell portion are thicker than the wall of the third segment of the bell portion (¶ 0040), and wherein the fourth segment is thicker (the thickness of 18 is greater than T1) than the first and second segments (segments shown in the annotated figure above; Examiner notes “segment” has not been defined in the claims or specification beyond their relative thickness; therefore, the segments (i.e. the first segment of 12 extends from 20 to 52, the section segment of 12 extends from the top of 52 to the bottom of 52, the third segment of 12 extends from the bottom of 52 to 18, the fourth segment of 12 extends from 18 to 30) annotated above in Wang meet the definition of “segment”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include the relative thicknesses of the bell portion as claimed, as taught by Wang, in order to optimize the ratio of wall thicknesses to improve effectiveness of the plunger (¶ 0042).
Regarding claim 23, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 22.
Cheiten further discloses the wall of the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (12 has a larger width near 30 than near 16), the plurality of segments further comprises a first segment, a second segment, a third segment, and a fourth segment, with the fourth segment defining the seal lip where the seal lip meets the sleeve portion (segments annotated in the annotated figure above); the fourth segment forms a protuberance (protuberance of 12 extending to 24) which reinforces the seal lip; however, Cheiten does not disclose the relative thicknesses of the bell portion as claimed.
Wang discloses a plunger cup wherein the walls of the first and second segments of the bell portion are thicker than the wall of the third segment of the bell portion (¶ 0040), and wherein the fourth segment is thicker (the thickness of 18 is greater than T1) than the first and second segments (segments shown in the annotated figure above; Examiner notes “segment” has not been defined in the claims or specification beyond their relative thickness; therefore, the segments (i.e. the first segment of 12 extends from 20 to 52, the section segment of 12 extends from the top of 52 to the bottom of 52, the third segment of 12 extends from the bottom of 52 to 18, the fourth segment of 12 extends from 18 to 30) annotated above in Wang meet the definition of “segment”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include the relative thicknesses of the bell portion as claimed, as taught by Wang, in order to optimize the ratio of wall thicknesses to improve effectiveness of the plunger (¶ 0042).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday-Thursday 11AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM R. KLOTZ
Examiner
Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754